Citation Nr: 1221051	
Decision Date: 06/15/12    Archive Date: 06/22/12

DOCKET NO.  03-18 229	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to an evaluation higher than 10 percent for acne.  

2.  Entitlement to service connection for urinary tract infections.

3.  Entitlement to service connection for sinusitis/upper respiratory infections.

4.  Entitlement to service connection for residuals of a cesarean section, previously identified as a "groin condition."

5.  Entitlement to service connection for posttraumatic stress disorder (PTSD).

6.  Entitlement to service connection for an acquired psychiatric disability, other than PTSD.

7.  Entitlement to service connection for a dental condition.

8.  Entitlement to service connection for menstrual cramps.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

Appellant, spouse and friend


ATTORNEY FOR THE BOARD

K. Hudson, Counsel


INTRODUCTION

The Veteran had active service from August 1980 to August 2000.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a regional office (RO) rating decision of July 2002.  In May 2011, the appeal was remanded to afford the Veteran a Board hearing.  In January 2012, the appellant appeared at a Board videoconference hearing.  

The issue previously identified as entitlement to service connection for an acquired psychiatric disability, to include PTSD, has been bifurcated into two issues for the purposes of this decision, because further development of the evidence is required concerning the claim for service connection for PTSD, but the evidence is sufficient to decide the claim of service connection for other psychiatric disability.  

As explained below in the REMAND section, in the July 2002 rating decision, service connection was granted for acne, assigned a 10 percent evaluation, under diagnostic code 7806, effective September 1, 2000, but was mistakenly reduced, due to a typographical error, to 0 percent in a February 2004 rating decision.  As ordered in the remand, the 10 percent rating must be restored (as well as service connection for a right eye scar, also mistakenly omitted in the February 2004 rating decision), effective September 1, 2000, and the RO must ensure that the combined rating is correctly calculated for the entire time period.  Because entitlement to this rating has already been established, the Board has framed the issue as entitlement to a rating in excess of 10 percent for acne.  

As discussed in more detail in the REMAND, below, in her initial claim, received in September 2000, the Veteran claimed service connection for "groin pain, C-section."  This was later identified on appeal as service connection for a "groin condition," but as was made clear at her Board hearing, what she is actually claiming is residuals of cesarean sections, in particular, related to the scar.  Therefore, the issue has been reframed to more accurately reflect her contentions.  

As noted in the May 2011 Board remand, issues of service connection for a thyroid condition and anemia, which had been identified by the RO as on appeal, were not appropriately on appeal, because the Veteran had not perfected the appeal with a timely substantive appeal.  A substantive appeal is not a jurisdictional requirement and may be waived where the RO's actions indicate to the appellant that an appeal is perfected or that a substantive appeal was filed.  Percy v. Shinseki, 23 Vet. App. 37 (2009).  In this case, however, in her June 2003 substantive appeal, the Veteran expressly limited her appeal to specific, identified issues, which did not include those two issues.  Moreover, she has not, at any time since then, presented contentions concerning those issues, or indicated she believes those issues are on appeal.  Likewise, subsequent to that remand, which put her on notice that those issues were not being considered as part of the appeal, she appeared at her Board videoconference hearing, where she did not raise those issues.  Accordingly, filing of a substantive appeal is not waived, and the issues of service connection for a thyroid condition and anemia are not before the Board.  See 38 U.S.C.A. § 7105(a) (West 2002); 38 C.F.R. §§ 20.200, 20.201, 20.202, 20.203 (2011).  

The issues of an increased rating for acne, and service connection for sinusitis, upper respiratory infections, cesarean section residuals, and PTSD are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran has a chronic disability manifested by recurrent urinary tract infections, which began in service.

2.  Bipolar disorder and panic disorder began in service.

3.  In testimony at her Board hearing in January 2012, the Veteran withdrew the issues of service connection for a dental disorder and a menstrual disorder from appellate consideration.  


CONCLUSIONS OF LAW

1.  Recurrent urinary tract infections were incurred in service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2011).

2.  Bipolar disorder and panic disorder were incurred in service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2011).

3.  The criteria for withdrawal of the appeal as to the issues of service connection for a dental disorder and a menstrual disorder by the appellant at a hearing have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In view of the favorable outcome of the issues decided herein, compliance with the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 2011)) need not be discussed.  

Service connection may be established for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  To establish service connection, a veteran must show (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship (nexus) between the current disability and the in-service disease or injury (or in-service aggravation).  Holton v. Shinseki, 557 F.3d 1362, 1355 (Fed. Cir. 2009); Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  

Lay assertions may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1154(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  Further, under certain circumstances, lay statements may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability, or symptoms of disability, susceptible of lay observation.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  

Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition (here the Federal Circuit distinguished between the examples of a broken leg versus cancer), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau, at 1377. 

I.  Acquired Psychiatric Disability

The Veteran claims that she has acquired psychiatric disability which began in service.  

Service treatment records show that in December 1988, the Veteran was seen for job-related stress and occupational problems.  On a questionnaire dated in May 1997, the Veteran reported that she had experienced a depressed mood and fatigue because of not sleeping well.  On a medical history in June 1997, the Veteran stated she had been treated for a mental condition, which she identified as stress.  In an evaluation report for various nonspecific arthralgias and myalgias in July 1997, among the conditions to be considered was suspect depressed mood disorder.  In March 1998, the Veteran was seen for an individual counseling session, due to problems with her son; mental status examination was normal, and the assessment was parent-child problems.  

In July 1998, on a questionnaire, the Veteran reported no job or personal stress.  In September 1998, however, depression was noted as a diagnosis.  In October 1998, it was noted that she was on anti-depressant medication, and an apparent history of depression was noted.  

In February 1999, the Veteran denied problems with stress, including difficulty with handling daily annoyances, bother by worries, difficulty relaxing, feeling sad or irritable more often than she would like.  On a September 1999 evaluation, her affect and speech were normal, and her mood was good.  

On a VA psychiatric examination in January 2001, the Veteran said that she had been having bouts of depression for the past 12 years.  She also described panic attacks, with symptoms including feeling hot and nauseated, with shallow breathing, which she had been having for 18 to 19 years.  On mental status examination, she described her mood as a lot better.  She did not appear depressed, anxious, or in any other way emotionally distressed.  Her affect was not flattened or labile.  She did not have any psychotic symptoms.  The only objective symptoms noted was loss of concentration.  She was diagnosed as having bipolar disorder and panic disorder, without agoraphobia.  The examiner did not express an opinion as to whether either condition began in service.

VA treatment records show that the Veteran has been followed in a mental health clinic since June 2004.  On the initial consult at that time, she was diagnosed as having PTSD and major depressive disorder, with panic attacks to be ruled out.  From September 2004 to October 2006, she was diagnosed as having a mood disorder not elsewhere specified, psychosis, not elsewhere specified, and PTSD, with panic attacks and bipolar affective disorder to be ruled out.  Later in October 2006, her Axis I diagnosis was changed to bipolar affective disorder, type I, PTSD, and rule out panic disorder.  In December 2008, she was diagnosed as having bipolar affective disorder and PTSD.  

Although the Veteran was nearly asymptomatic at the time of her January 2001 VA examination, she was diagnosed as having bipolar disorder and panic disorder at that time, based on her history of in-service symptoms.  Although she has subsequently been observed, on several occasions, to be a poor historian, this examination took place shortly after her discharge.  Moreover, her history was corroborated by service treatment records, which show depression in service.  In addition, VA records show her diagnosed as having bipolar affective disorder.  Although a panic disorder has not been confirmed subsequent to the VA examination, panic disorder was noted at that time, and panic attacks are included in the criteria for rating mental disorders.  See 38 C.F.R. § 4.130 (2011).  Moreover, if it is not possible to separate the effects of service-connected from nonservice-connected conditions, all symptoms must be attributed to the service-connected condition.  Mittleider v. West, 11 Vet. App. 181, 182 (1998).

In view of these factors, the Board finds that the evidence establishes that bipolar disorder and panic disorder were of service onset, and, accordingly, service connection is warranted.  

II.  Urinary Tract Infections

The Veteran was treated on numerous occasions during her last 10 years of active duty for urinary tract infections.  On an evaluation in March 1994, it was noted that she had no documented urinary tract infections prior to the age of 22 years, but since then she had had 12 documented E. coli urinary tract infections, plus other episodes with pyuria only.  Symptoms were bladder irritation without flank pain or fever.  She had been on suppressive Macrodantin since 1990 but in the past 12 months had had 5 documented urinary tract infections.  Intravenous pyelogram had been normal.  The impression was recurrent, persistent E. Coli urinary tract infections with normal upper tracts.  In August 1995, it was noted that she had a history of chronic urinary tract infections, which had been treated with prophylactic Macrodantin since 1990.   

On the January 2001 VA examination, the Veteran complained of recurrent urinary tract infections.  The examiner found no diagnosis of urinary tract infections, as there was no pathology  The urinalysis revealed no white blood cells or significant bacteruria.  She had hematuria, of undetermined etiology.  

Records of the Veteran's treatment as a retiree at a military facility show that in February 2001, she was found to have a urinary tract infection.  In May 2002, acute cystitis was noted.  September 2002, she was evaluated for a history of frequent urinary tract infections, with three documented in a 3-month time.  They were caused by different bacteria, some resistant.  She had a long history of urinary tract infections.  In November 2002, recurrent urinary tract infections were noted.  VA treatment records show that when initially seen in April 2004, she was noted to be on prophylactic treatment for recurrent urinary tract infections.  The most recent active urinary tract infections of record were shown in November 2007.  

Thus, although she did not have a urinary tract infection at the time of the VA examination in January 2001, she had one a month later, and has a long history of recurrent urinary tract infections during service, and has had several urinary tract infections since her discharge, i.e., during the pendency of the claim.  See McLain v. Nicholson, 21 Vet. App. 319, 321 (2007) (requirement of a current disability is satisfied if the claimant has the disability at any time during the pendency of that claim).  This documented history of recurrent urinary tract infections, over a period spanning at least 17 years, is sufficient to constitute a chronic disability, and it is not disputed that the urinary tract infections began in service.  Therefore, service connection for recurrent urinary tract infections is warranted.  

III.  Dental Disorder and Menstrual Disorder

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2011).  Withdrawal may be made by the appellant or by his or her authorized representative, and except where withdrawn on record at a hearing, must be in writing.  38 C.F.R. § 20.204.  In the present case, the appeal as to the issues of service connection for a dental disorder and a menstrual disorder were withdrawn on record at the January 2012 Board videoconference hearing.  Hence, there remain no allegations  of errors of fact or law for appellate consideration, as to those issues.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed, as to those issues.


ORDER

Service connection for bipolar disorder and panic disorder is granted.

Service connection for recurrent urinary tract infections is granted.

The appeal of the issues of service connection for a dental condition and a menstrual condition is dismissed.



REMAND

Concerning the rating for service-connected acne, first, due to an administrative error, the rating for service-connected acne was reduced to noncompensable; this action must be corrected.  Specifically, in July 2002, service connection was granted for "acne," assigned a 10 percent evaluation, under diagnostic code 7806, effective September 1, 2000.  In addition, service connection was granted for a "scar, right eye," rated noncompensable under diagnostic code 6099-6009.  Then, in a February 2004 rating decision (which addressed unrelated issues), the service-connected disabilities carried forward on the rating sheet included acne, rated 0 percent disabling, under diagnostic code 6099-6009, and with no mention of the right eye scar.  This typographical error has been carried forward in all subsequent rating decisions.  The error must be corrected, although it is not clear whether any change in the combined rating will result from the correction of the error.  See 38 C.F.R. § 4.25.  To ensure that the combined rating is correct, and preserve the service-connected status for the right eye scar, the RO must restore the 10 percent rating for acne, granted in the July 2002 rating decision, as well as restore the service-connected status of the right eye scar, and ensure that the combined rating has been correctly computed since the effective date of service connection.    

Additionally, further development of the evidence is required concerning the appeal of the 10 percent rating for acne.  At her Board hearing, the Veteran testified that her condition had worsened since the last VA examination, which was in January 2001.  She must be afforded an examination to determine whether her service-connected acne has increased in severity.  See Snuffer v. Gober, 10 Vet. App. 400 (1997); VAOPGCPREC 11-95 (1995) (Veteran is entitled to a new VA examination where there is evidence that the condition has worsened since the last examination).  

She also testified that she had been evaluated for the condition recently at Edwards AFB.  These records must be obtained.

Concerning the issue previously identified as a "groin condition," in her initial claim, received in September 2000, the Veteran claimed service connection for "groin pain, C-section."  On the VA examination in January 2001, she had no complaints pertaining to the groin, and examination was normal.  She did, however, complain of pain at the site where she had two cesarean sections.  She was diagnosed as having status post cesarean section with residual keloid scar and pain.  

At her Board hearing, she testified that what she was actually claiming was service connection for residuals of a cesarean section, in particular, in the area of the scar, which she states is tender and painful, and adherent to the underlying tissue.  Therefore, the issue has been reframed to more accurately reflect her contentions.  In this regard, although pregnancy is not a disability, a cesarean section scar, particularly if symptomatic, may be considered an injury resulting in disability.

In her substantive appeal, she stated that the condition included abscess, fistula, and incarcerated hernia.  Military facility treatment records show that in February 2003, the Veteran complained of inflammation in the Cesarean section for the past 18 years, claiming it was painful to touch.  On examination, the scar was well-healed.  There was, however, a tender abdominal mass near the cesarean scar, with abscess/fistula/incarcerated hernia to be ruled out.  This was found to be an abscess in the suprapubic region, which was incised and drained.  She must be afforded an examination, to determine whether this abscess was related to the cesarean section residuals, as well as to identify all residuals of the cesarean section.

She also testified that she has been treated for cesarean section residuals at the VA Women's Health Clinic at Sepulveda; such records must be obtained.  

Concerning the issue of service connection for sinusitis and an upper respiratory infection, first, it should be noted that service connection is in effect for allergic rhinitis, and, hence, that issue is not before the Board.  The Veteran was treated in service for sinusitis and upper respiratory infections on several occasions over the 20-year period of active service, but the service treatment records, alone, are insufficient to identify either condition as chronic.  The VA examination in January 2001 found that sinusitis was not present at that time, and subsequent VA treatment records have not shown sinusitis or a chronic upper respiratory infections.  At her hearing, however, the Veteran stated that she is being treated for sinusitis at Edwards Air Force Base as a retiree.  These records must be obtained.  In addition, her representative raised the possibility that she might have "Valley Fever," (coccidioidomycosis) which the representative contends can include upper respiratory manifestations.  Although there is no indication in any of the evidence of record that she has such a condition, or that such a condition was ever suspected, the matter has been raised, and apparently the condition is detectable through sputum or blood testing.  Thus, she should be afforded an examination, which addresses these matters.  

Next, the Veteran claims service connection for PTSD, based on in-service stressors, including learning that a car bomb had been placed under her car.  Service connection for PTSD requires (1) medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a) (i.e., under the criteria of DSM-IV); (2) a link, established by medical evidence, between the veteran's current symptoms and an in-service stressor; and (3) credible supporting evidence that the claimed in-service stressor occurred.  See 38 C.F.R. § 3.304(f); see also Cohen v. Brown, 10 Vet. App. 128 (1997).  Concerning this final element, for a non-combat Veteran, the alleged service stressors must be corroborated by official service records or other credible supporting evidence, unless the stressor claimed by a veteran is related to the veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of posttraumatic stress disorder and that the veteran's symptoms are related to the claimed stressor.  38 C.F.R. § 3.304(f).  She has been diagnosed as having PTSD by VA since 2004, but she has never been afforded a VA examination to determine whether such condition is due to in-service stressors.  Although she has never responded to VA requests for a detailed stressor statement, in view of the foregoing, the Board is of the opinion that an examination should be provided, followed by any necessary stressor verification, if needed.

Accordingly, the case is REMANDED for the following action:

1.  Restore the 10 percent rating for acne, granted in the July 2002 rating decision, as well as the service-connected status of the right eye scar, also granted in the July 2002 rating decision, and ensure that the combined rating is correctly computed from that time to the present.  (As explained above, the 10 percent rating for acne, as well as service connection for the right eye scar, were mistakenly dropped from the list of service-connected disabilities contained on a February 2004 rating sheet, and the error has been continued on all subsequent rating decisions.)

2.  Obtain all records of the Veteran's treatment at the 95th Medical Group, Edwards AFB, California, dated from April 2003 to the present, to particularly include records of treatment and/or evaluations for acne, sinusitis, upper respiratory infections, and PTSD.

3.  Obtain all records of the Veteran's treatment and/or evaluations, including PTSD treatment, and treatment at the Sepulveda VA Women's Health Clinic, dated from December 2009 to the present.

4.  Thereafter, schedule the Veteran for appropriate VA examinations, as follows.  For all examinations, the entire claims folder must be made available to the examiner in conjunction with the examination, and the rationale for all opinions reached must be included in the final examination report:  

a.  A dermatology examination to determine the current manifestations and severity of the Veteran's service-connected acne.  All findings must be reported in detail, and unretouched photographs should be obtained if the examiner deems indicated.  

b.  An upper respiratory examination to determine whether the Veteran has chronic sinusitis and/or chronic upper respiratory infections (to include whether she has "Valley Fever," (coccidioidomycosis)).  If so, the examiner should discuss whether it is at least as likely as not (a 50 percent or better probability) that any such condition was of service onset, or is otherwise related to service.  (Please note that service connection is already in effect for allergic rhinitis.)  

c.  An examination to identify all current residuals of two cesarean section deliveries performed in service, in particular, associated with "injury," i.e., the incision.  This examination should include all findings pertaining to the scar, as well as any related disability; specifically, whether the abscess noted in February 2003 was at least as likely as not (a 50 percent or better probability) a manifestation relating to the scar, or otherwise due to or aggravated by the cesarean section residuals.  

d.  A psychiatric (PTSD) examination to determine whether the Veteran has PTSD, which at least as likely as not (a 50 percent or better probability) is due to in-service stressor(s).  If she is diagnosed as having PTSD, the stressor(s) upon which the diagnosis is based must be identified, and the diagnosis must conform to DSM-IV.  If the stressor includes fear of hostile military or terrorist activity, the examiner should opine as to whether the reported stressor is adequate to support a diagnosis of PTSD, under the new legal definition.  

For the examiner's convenience, the definition follows:  "Fear of hostile military or terrorist activity" means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.  38 C.F.R. § 3.104(f) (2011).

5.  After the PTSD examination report has been completed, the RO must review this report, and, if PTSD has been diagnosed, ensure than all required attempts to verify the specific stressor or stressors identified by the examiner have been undertaken.  If the Veteran fails to cooperate by providing specific information, this must be noted.  

6.  After completion of the above and any additional development deemed necessary, readjudicate the claims for a rating in excess of 10 percent for acne, and for service connection for sinusitis, upper respiratory infections, cesarean section residuals, and PTSD.  If any claim on appeal remains denied, the Veteran and her representative should be furnished an appropriate supplemental statement of the case, and afforded an opportunity to respond, before the case is returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


